DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-42 have been canceled. Claims 1, 43, 44 are pending. 
Election/Restrictions
Applicants elected Group IV, claims 1-15, 43, 44, without traverse in the reply filed on 4-10-20. The restriction was withdrawn. 
Claims 1, 43, 44 are under consideration.
Claim Objections
The preamble of claim 1 can be written more clearly as ---A method of eliciting a CD8+ T-cell response in epithelial tissue [inferred by “epithelial surfaces” that include “cervicovaginal, oral, nasal, penile, anal, epidermal, and respiratory” (pg 16, lines 21-24)] of a mammal [pg 9, line 22], the method comprising…---.
The body of claim 1 can be written more clearly as ---
a) i) abrading an epithelial surface of a mammal, or 
ii) administering nonoxynol 9 (N9) to an epithelial surface of a mammal, 
such that the epithelial surface is disrupted, followed by:
b) administering a papillomavirus capsid to the epithelial surface, wherein the papillomavirus capsid comprises L1 and L2 papillomavirus proteins and encapsidates one or more nucleic acid segment encoding a Respiratory syncytial virus (RSV) M, M2, N, or SH protein; a Human Immunodeficiency Virus (HIV) Env, Pol, Rev, or Tat protein; 
such that a CD8+ T-cell response against [the protein encoded by the one or more nucleic acid segment?] occurs in epithelial tissue of the mammal. 
Claims 43 and 44 can be written more clearly using claim 1 as a guide. 
The term VLPs in claims 43 and 44 should be spelled out before being abbreviated. 
Claim Interpretation
The phrase “intraepithelial CD8+ T cell immune response” in claims 1, 43, 44 is being interpreted as a CD8+ T-cell response within epithelial tissue. 
Epithelium is a thin, continuous, protective layer of cells that line the out surfaces of organs, blood vessels, and cavities of internal organs. The epidermis and the tissues that line the inside of the mouth, esophagus, vagina, and rectum are examples of epithelial tissues. 
“VLPs” in claims 43, 44 is being interpreted as virus-like particle (pg 55, line 3).
Claim Rejections - 35 USC § 112
Claims 1, 43, 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Withdrawn rejections

The rejection regarding administering the adenovirus or HPV L1/L2 VLPs to any “epithelial surface” in combination with any “agent or treatment” that disrupts the epithelial surface as broadly encompassed by claims 1, 43, 44, specifically any chemical or mechanical agent or treatment that disrupts the epithelial surface as broadly required in claim 6, other than administering HPV L1/L2 VLPs in combination with i) abrading; or ii) administering nonoxonol 9 (N9) to the female genital tract has been withdrawn in part because claim 1 has been limited to administering HPV L1/L2 VLPs in combination with i) abrading; or ii) administering nonoxonol 9 (N9). 
The rejection regarding treating or preventing any infection or disease in claim 2 has been withdrawn because the claim has been deleted. 
The rejection of claim 3 regarding administering HPV VLPs that encapsidate any nucleic acid sequence encoding a protein has been withdrawn because the claim has been canceled. 
The rejection of claims 12-14 regarding any codon modification has been withdrawn because the claims have been canceled. 
Pending rejections 
rd full paragraph). The specification discusses “epithelial disruption” on pg 49-51; however, the specification is limited to administering HPV VLPs intravaginally which was preceded by physical abrasion or Depo-Provera and N9 (pg 54, Example 1). The specification does not correlate administering HPV VLPs to the female genital mucosa of a mammal to the male genital mucosa of a mammal or to lung, oral, gastrointestinal, urinary, or rectal mucosa (pg 49, lines 11-25). The specification does not correlate administering HPV VLPs to the female genital mucosa of a mammal to the female genital mucosa any non-mammalian species. The specification does not correlate administering HPV VLPs to any mucosa of a mammal to any mucosa of a non-mammal. Accordingly, the specification lacks written description for administering HPV L1/L2 capsids to any “epithelial surface” in combination with abrasion or N9 for eliciting an immune response in claims 1, 43, 44, other than the genital tract of a female mammal. 
The specification lacks written description for eliciting an immune response using any papillomavirus capsid comprising L1 and L2 proteins from HPV1, HPV2, HPV5, HPV52, HPV58, bovine papillomavirus 2, bovine papillomavirus 4, cottontail rabbit 
The specification does not provide adequate written description for making or using any L1/L2 capsid from HPV-1, -2, -5, -52, or -58, BPV-2 or -4, cottontail rabbit or rhesus monkey papillomavirus encapsidating any HSV-1 or -2 ICP0, ICP22, ICP27, gB, gC, gD, or gE as broadly encompassed by claim 43. First, an adequate written description of an L1/L2 capsid from HPV-1, -2, -5, -52, or -58, BPV-2 or -4, cottontail rabbit or rhesus monkey papillomavirus requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Applicants do not describe the nucleic acid sequence encoding HPV-1, -2, -5, -52, or -58, BPV-2 or -4, Next, applicants do not provide adequate written description for L1/L2 capsids from HPV-1, -2, -5, -52, or -58, BPV-2 or -4, cottontail rabbit or rhesus monkey papillomavirus encapsidating a nucleic acid sequence encoding HSV-1 or -2 ICP0, ICP22, ICP27, gB, gC, gD, or gE proteins. Thus, claiming all HPV-1, -2, -5, -52, or -58, BPV-2 or -4, cottontail rabbit or rhesus monkey papillomavirus L1/L2 capsids encapsidating any nucleic acid sequence encoding an HSV-1 or -2 ICP0, ICP22, ICP27, gB, gC, gD, or gE protein without defining the nucleic acid sequence or amino acid sequence required to make the VLP is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. (See Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). In addition, applicants have not shown that any such composition induces an immune response in any subject via any 
The specification does not provide adequate written description for any papillomavirus L1/L2 capsid from HPV-1, -2, -5, -6, -11, -31, -45, -52, or -58, BPV-2 or -4, cottontail rabbit papillomavirus, or rhesus monkey papillomavirus encapsidating any RSV M, M2, or N protein, HIV Env, Pol, Rev, or Tat protein, or any HSV-1 or -2 ICP0, ICP22, ICP27, gB, gC, gD, or gE coding region as broadly encompassed by claim 44. HPV-16 and HPV-45 L1/L2 capsids encapsidating nucleic acid sequence encoding protein are described in Example 1 (pg 55, line 12) and BPV-1, HPV-16, or HPV18 L1/L2 capsids encapsidating nucleic acid sequence encoding protein are described by Buck (2005). However, claim 44 encompasses using any papillomavirus L1/L2 capsid from HPV-1, -2, -5, -6, -11, -31, -45, -52, or -58, BPV-2 or -4, cottontail rabbit papillomavirus, or rhesus monkey papillomavirus which lacks written description because the specification and the art at the time of filing do not reasonably correlate BPV-1, HPV-16 or HPV18 L1/L2s to HPV-1, -2, -5, -52, or -58, BPV-2 or -4, cottontail rabbit or rhesus monkey papillomavirus L1/L2s as broadly encompassed by claim 44. Moreover, applicants do not provide adequate written description for papillomavirus L1/L2 capsids encapsidating any RSV M, M2, or N protein, HIV Env, Pol, Rev, or Tat protein, or any HSV-1 or -2 ICP0, ICP22, ICP27, gB, gC, gD, or gE coding sequences. Applicants do not teach the structure of the coding sequences or provide adequate written description that they were in possession of such coding sequences being encapsidated by a papillomavirus L1/L2 capsid. Thus, claiming all papillomavirus L1/L2 capsids encapsidating any nucleic acid sequence encoding any RSV M, M2, or N Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). In addition, applicants have not shown that any such composition induces an immune response in any subject via any “epithelial surface” in combination with any epithelial disruption for reasons set forth above. Accordingly, claim 44 lacks written description. 
Response to arguments
Applicants argue the level of skill available for L1/L2 proteins of papillomavirus was high and scientifically reasonable in view of the experimental results. Applicants point to Ahmed (Infection, Genetics, and Evolution, 2013, Vol. 18, pg 151-159) and argue “L1/L2 proteins are highly conservative in HPVs, and its polymorphisms on recognition by L1-specific antibodies is unlikely to be significant among different species of HPVs”. Applicants’ argument is not persuasive. First, Ahmed has not been provided or cited on any IDS. Second, Ahmed literally discusses the “diversity of major human papillomavirus capsid proteins” (title). Third, the reference was not available at the time of filing and, therefore, cannot be used to determine the level of skill in the art at the 
A more successful argument would be if applicants provide a reference available at the time of filing (1/19/2008) that describes, for example, HPV6 L1/L2 capsids containing exogenous DNA encoding non-papilloma viral proteins. If such a reference exists, please provide the reference and describe how to incorporate the teachings in the reference into the teachings in the specification for delivering RSV, HIV, or HSV proteins as required in claims 43 and 44. Another approach would be to provide how to apply the teachings of Schwarz (EMBO, 1983, Vol. 2, No. 12, pg 2341-2348) and GenBank: X00203, for example, to the teachings in the specification to arrive at an HPV6 L1/L2 capsid containing exogenous DNA encoding RSV, HIV, or HSV proteins. 

Indefiniteness
Claims 1, 43, 44 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Withdrawn rejections 
The rejection regarding the metes and bounds of “agents or treatments to disrupt the epithelial surface” in claims 1 and 6 has been withdrawn in view of the amendment. 
The rejection of claims 12-14 regarding the metes and bounds of “codon-modified” has been withdrawn because the claims have been canceled. 
The rejections of claim 2 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn because the claims have been canceled. 
Pending rejections 
The concept of administering a papillomavirus L1/L2 capsid “to an epithelial surface” in claims 1, 43, 44 is indefinite. It is unclear whether the phrase is limited to topical administration to an epithelial, i.e. epidermal or mucosal, surface or if the phrase encompasses any route of administration that touches, punctures, or disrupts any epithelial surface. For example, intradermal, subcutaneous and intramuscular injection all require passing through an epithelial surface. Or perhaps any route of administration that eventually allows contact of the papillomavirus L1/L2 capsid with epidermal tissue 
Claims 43 and 44 are indefinite because the metes and bounds of VLPs cannot be determined. It is unclear whether the term is defined using a meaning known in the art, e.g. viral particles that contain no endogenous papillomaviral genetic material and encapsidate an exogenous nucleic acid sequence from HSV, RSV, or HIV or if the phrase encompasses a papillomavirus L1/L2 capsid that encapsidates its own genetic material and an exogenous a nucleic acid sequence from HSV, RSV, or HIV. 
Response to arguments
Applicants argue the amendment overcomes the rejection which is not persuasive. 
Claim Rejections - 35 USC § 102
Withdrawn rejections 
The rejection of claims 1-7, 15 under pre-AIA  35 USC 102b as being anticipated by Reuter (J. Virol. Methods, 2001, Vol. 98, pg 127-134) has been withdrawn because 
The rejection of claims 1-8 and 15 under pre-AIA  35 U.S.C. 102b as being anticipated by Hsu (J. Infectious Diseases, 1992, Vol. 36, pg 769-775) has been withdrawn because claim 1 requires administering a papillomavirus L1/L2 capsid encoding RSV M, M2, N, or SH; HIV Env, Pol, Rev, or Tat; or HSV1 or HSV2 ICP0, ICP22, ICP27, gB, gC, gD, or gE, but Hsu is limited to administering adenoviral particles containing an exogenous sequence encoding an RSV F and G proteins (pg 770, col. 1, “Construction of recombinant viruses”) intratracheally to dogs (pg 770, col. 2, “Dogs”) or orally via a gastric tube to chimpanzees (“Chimpanzees”). 
The rejection of claims 1, 2, 6 under pre-AIA  35 U.S.C. 102b as being anticipated by Vilalta (7628993) has been withdrawn because claim 1 requires administering a papillomavirus L1/L2 capsid encoding RSV M, M2, N, or SH; HIV Env, Pol, Rev, or Tat; or HSV1 or HSV2 ICP0, ICP22, ICP27, gB, gC, gD, or gE, but Vilalta is limited to administering a nucleic acid sequence encoding a codon-optimized (col. 12, line 11) HSV2 glycoprotein D (gD) intradermally as a vaccine to induce an immune response (“Compositions and methods for vaccinating against HSV2”; col. 57, line 5; Fig. 12, et al.). It is noted that intradermal administration is “an epithelial surface of the subject in combination with [ ] treatments to disrupt the epithelial surface” as required in claim 1 because epithelial layers of the skin are broken during intradermal injection and 
The rejection of claims 1, 2, 6 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Garcea (7763259) has been withdrawn. Garcia administered human papilloma virus 11 (HPV11) L1 and L2 capsids (col. 13, Example 2) orally or intranasally (paragraph bridging col. 12-13) and obtained CD8+ T-cells and antibodies against L1 in the subject (col. 22, Example 13). Garcea did not teach the VLPs containing L1/L2 encapsidated a nucleic acid segment encoding one of the RSV, HIV, HSV1 or HSV2 proteins listed in claim 1. 
The rejection of claims 1, 2, 6 under pre-AIA  35 U.S.C. 102b as being anticipated by Zhang (J. Virol., 2004, Vol. 78, pg 8342-8348) has been withdrawn. Zhang administered BVP-derived VLPs that contain HIV gp41 to a subject orally such that an immune response occurred. gp41 is an HIV Env protein as required in claim 1. The VLPs “disrupt” the “epithelial surface” as required in claim 1 because they enter the epithelial surface of the oral mucosa; however, Zhang did not teach abrading the epithelial surface or administering N9 to the epithelial surface as required in claim 1. 
The rejection of claims 1-6 and 15 under pre-AIA  35 U.S.C. 102b as being anticipated by Parsons (Human Gene Therapy, 1998, Vol. 9, pg 2661-2672) has been withdrawn because claim 1 requires administering a papillomavirus L1/L2 capsid encoding RSV M, M2, N, or SH; HIV Env, Pol, Rev, or Tat; or HSV1 or HSV2 ICP0, ICP22, ICP27, gB, gC, gD, or gE, but Parsons is limited to administering an adenoviral 
Pending rejections
A) Claim 1 remains rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Liu (Virol., 2000, Vol. 273, pg 374-382). 
Liu administered BVP1-derived VLPs that encapsidated DNA encoding HPV16 E7, HIV gp120, HIV nef, or HIV RT to a subject intramuscularly such that an immune response occurred. The VLPs “disrupt” the “epithelial surface” as required in claim 1 because they enter the epithelial surface of the skin via intramuscular injection (pg 380, col. 1, last para). Intramuscular injection abrades the epithelial surface as required in claim 1 because the injection causes a “scratch or wound” that is mechanically or manually created (pg 51, lines 1-2, of the specification), i.e. intramuscular injection causes a small wound at the site of injection. Liu obtained a cytotoxic T-cell immune response (title; throughout) which is a CD8+ T-cell response as required in claim 1. The method of Liu MUST inherently induce an intraepithelial CD8+ T-cell response as required in claim 1 because the method steps described by Liu are encompassed by the method of claim 1, because the DNA encodes a viral protein that is foreign to the subject, and because Liu used BVP1-derived L1/L2 capsids containing DNA encoding an exogenous viral protein to induce a CD8+ T-cell response.
B) Claims 1 and 44 remain rejected under pre-AIA  35 USC 102b as being anticipated by Rose (2010/0092504). 
Rose administered a human papilloma virus (HPV16 or HPV11) L1/L2 capsid containing an exogenous DNA encoding a protein with an epitope (claim 1, 17) to mice 
Claim 44 has been included because V3 is an HIV Env protein and because Rose exemplified encapsidating V3 DNA in HPV11 VLPs (pg 27, para 118). Claim 44 has also been included because Rose taught the VLP is derived from rabbit papilloma virus (pg 4, para 37) or HPV6, HPV31, HPV45, HPV52, HVP58 (paragraph 38).
The method of Rose MUST inherently induce an intraepithelial CD8+ T-cell response as required in claims 1 and 44 because the method steps described by Rose are encompassed by the method of claims 1 and 44, because the DNA encodes a viral protein that is foreign to the mouse, and because Rose used HPV16 or HPV11 L1/L2 capsids containing DNA encoding an exogenous viral protein to induce a CD8+ T-cell response (pg 24, Example 4). 
Response to arguments
Applicants’ arguments are noted but do not address the issues at hand. 
Claim Rejections - 35 USC § 103
Withdrawn rejections 

The rejection of claims 1 and 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (US Patent Application Publication 2010/0092504 effectively filed Aug. 30, 2006) in view of Buck (J. Virol., March 2005, Vol. 79, No. 5, pg 2839-2846) as supported by Liu (Virology, 2000, Vol. 273, pg 374-382) has been withdrawn.
The rejection of claims 1 and 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of Buck (J. Virol., 2004, Vol. 78, No. 2, pg 751-757) has been withdrawn because the rejection addresses replacing the HPV16, HPV11, rabbit papilloma virus, HPV6, HPV31, HPV45, HPV52, or HPV58-derived VLPs described by Rose with BPV1-derived VLPs described by Buck (2004). Claim 1 is generic to any papillomavirus L1/L2, so the rejection still applies to claim 1, but the rejection is extraneous. Claim 44 is limited to HPV1, 2, 5, 6, 11, 31, 45, 52, 58, BPV2, BPV4, cottontail rabbit papilloma, or rhesus macaque papillomavirus, so the rejection does not apply to claim 44. 
The rejection of claims 1 and 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of Buck (J. Virol., 2005, Vol. 79, No. 5, pg 2839-2846) has been withdrawn because the rejection addresses replacing the HPV16, HPV11, rabbit papilloma virus, HPV6, HPV31, HPV45, HPV52, or HPV58-derived VLPs described by Rose with BPV1-, HPV16-, or HPV-18-derived VLPs 
The rejection of claim 1, 43, 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of Buck (J. Virol., 2004, Vol. 78, No. 2, pg 751-757) and Vilalta (7628993) has been withdrawn because the rejection addresses replacing the HPV16, HPV11, rabbit papilloma virus, HPV6, HPV31, HPV45, HPV52, or HPV58-derived VLPs described by Rose with BPV1-, HPV16-, or HPV-18-derived VLPs described by Buck (2004) and the viral protein with HSV gD described by Vilalta. Claim 1 is generic to any papillomavirus L1/L2 and specifically includes HSV gD, so the rejection still applies to claim 1, but the rejection is extraneous. Claims 43 and 44 do not encompass using BPV1-derived L1/L2 capsids. 
The rejection of claims 1, 43, 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of Buck (J. Virol., 2005, Vol. 79, No. 5, pg 2839-2846) and Vilalta (7628993) has been withdrawn because the rejection addresses replacing the HPV16, HPV11, rabbit papilloma virus, HPV6, HPV31, HPV45, HPV52, or HPV58-derived VLPs described by Rose with BPV1-, HPV16-, or HPV-18-derived VLPs described by Buck (2004) and the viral protein with HSV gD described by Vilalta. Claim 1 is generic to any papillomavirus L1/L2 and specifically includes HSV gD, so the rejection still applies to claim 1, but the rejection is extraneous. Claims 43 and 44 do not encompass using BPV1-derived L1/L2 capsids.

The rejection of claims 1, 43, 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of Buck (J. Virol., 2005, Vol. 79, No. 5, pg 2839-2846) and Rutigliano (Virol., June 2007, Vol. 362, pg 314-319) has been withdrawn because the rejection addresses replacing the HPV16, HPV11, rabbit papilloma virus, HPV6, HPV31, HPV45, HPV52, or HPV58-derived VLPs described by Rose with BPV1-, HPV16-, or HPV-18-derived VLPs described by Buck (2004) and the viral protein with HSV gD described by Vilalta. Claim 1 is generic to any papillomavirus L1/L2 and specifically includes HSV gD, so the rejection still applies to claim 1, but the rejection is extraneous. Claims 43 and 44 do not encompass using BPV1-derived L1/L2 capsids. 
The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (J. Infectious Diseases, 1992, Vol. 36, pg 769-775) in view of Vilalta (7628993) has been withdrawn because the combined teachings are limited to using an 
The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcea (7763259) in view of Reuter (J. Virol. Methods, 2001, Vol. 98, pg 127-134) has been withdrawn because the combined teachings of Garcea and Reuter do not teach the capsid contains exogenous DNA encoding an RSV, HIV, or HSV protein. 
The rejection of claim 1 under pre-AIA  35 USC 102b as being anticipated by Reuter (J. Virol. Methods, 2001, Vol. 98, pg 127-134) in view of Hsu (J. Infectious Diseases, 1992, Vol. 36, pg 769-775) has been withdrawn because the combined teachings of Reuter and Hsu are limited to administering CRPV L1/L2 particles to dermis of rabbits after scarification and DNA encoding an RSV F or G protein, while claim 1 is limited to using DNA encoding RSV M, M2, N or SH, HIV Env, Pol, Rev, or Tat, or HSV1 or HSV2 ICP0, ICP22, ICP27, gB, gC, gD, or gE. 

Pending rejections 
A) Claims 1 and 44 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of Rutigliano (Virol., June 2007, Vol. 362, pg 314-319). 
Rose administered HPV16 or HPV11 L1/L2 capsids or rabbit papilloma virus (pg 4, para 37) or HPV6, HPV31, HPV45, HPV52, HPV58 (paragraph 38) L1/L2 capsids containing an exogenous DNA encoding a protein with an epitope (claim 1, 17) to mice intradermally (para 19, Fig. 3) to induce an immune response (claim 37) for reason set 
However, Rutigliano described an RSV M2 peptide capable of inducing an immune response against RSV upon viral challenge in mice (abstract, Results). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer papillomavirus L1/L2 capsids comprising exogenous DNA encoding a viral antigen intradermally as described by Rose using exogenous DNA encoding RSV M2 as described by Rutigliano. Those of ordinary skill in the art at the time of filing would have been motivated to add exogenous DNA encoding RSV M2 (Rutigliano) to the VLPs of Rose to induce an immune response against RSV in vivo. Those of ordinary skill would have had a reasonable expectation of doing so as evidenced by Rutigliano who administered RSV M2 into an animal such that an immune response occurred. 
Assuming rabbit papilloma virus, HPV6, HPV31, HPV45, HPV52, or HPV58 VLP embodiments in claim 44 are not anticipated by Rose and require obviousness analysis, it would have been obvious to those of ordinary skill in the art at the time the invention was made to make L1/L2 papilloma VLPs encapsidating exogenous DNA encoding a viral protein as described by Rose using rabbit papilloma virus, HPV45, HPV52, or HPV58 as required in claim 44 because Rose described using these species of papilloma virus (paragraph 37-38) and because those of skill would have wanted to expand the repertoire of HPVs and avoid using common HPVs that may induce an immune response. 
prima facie obvious in the absence of evidence to the contrary. 

B) Claims 1, 43, 44 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of Vilalta (7628993). 
Rose administered HPV16 or HPV11 L1/L2 capsids or rabbit papilloma virus (pg 4, para 37) or HPV6, HPV31, HPV45, HPV52, HPV58 (paragraph 38) L1/L2 capsids containing an exogenous DNA encoding a protein with an epitope (claim 1, 17) to mice intradermally (para 19, Fig. 3) to induce an immune response (claim 37) for reason set forth above. Rose did not teach using exogenous DNA encoding HSV gD as set forth in claims 1, 43, 44. 
However, Vilalta described a nucleic acid sequence encoding a codon-optimized (col. 12, line 11) HSV2 glycoprotein D (gD) as a vaccine to induce an immune response (“Compositions and methods for vaccinating against HSV2”; col. 57, line 5; Fig. 12, et al.). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer papillomavirus L1/L2 capsids comprising exogenous DNA encoding a viral antigen intradermally as described by Rose to deliver exogenous DNA encoding HSV gD as described by Vilalta. Those of ordinary skill in the art at the time of filing would have been motivated to replace the exogenous DNA encoding a viral protein described by Rose with an HSV gD protein described by Vilalta to induce an immune response against HSV in vivo. Those of ordinary skill would have had a reasonable 
In the reverse, it would have been obvious to those of ordinary skill in the art at the time of filing to replace the plasmid containing exogenous DNA (Vilalta col. 64, lines 6-9) with papillomavirus L1/L2 capsids containing exogenous DNA (Rose). Those of ordinary skill in the art at the time of filing would have been motivated to encapsidate the DNA of Vilalta with the VLPs of Rose to protect it from degradation. 
Assuming rabbit papilloma virus, HPV6, HPV31, HPV45, HPV52, or HPV58 VLP embodiments in claims 43 and 44 are not anticipated by Rose and require obviousness analysis, it would have been obvious to those of ordinary skill in the art at the time the invention was made to make L1/L2 papilloma VLPs encapsidating exogenous DNA encoding a viral protein as described by Rose using rabbit papilloma virus, HPV45, HPV52, or HPV58 as required in claim 44 because Rose described using these species of papilloma virus (paragraph 37-38) and because those of skill would have wanted to expand the repertoire of HPVs and avoid using common HPVs that may induce an immune response. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

C) Claims 1 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuter (J. Virol. Methods, 2001, Vol. 98, pg 127-134) in view of Rose (2010/0092504). 

However, Rose administered a papillomavirus L1/L2 capsids containing an exogenous DNA encoding a protein with an epitope (claim 1, 17) and using the particle to induce an immune response (claim 37). Mice were given VLPs intradermally (para 19, Fig. 3) which is equivalent to the “epidermal surface” as required in claims 1 and 44. VLPs comprising exogenous DNA encoding HIV V3 (Fig. 10-13), an HIV Env protein as required in claim 1 and 44. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer CRPV comprising DNA encoding viral proteins intradermally to a rabbit following scarification as described by Reuter for delivery of exogenous DNA encoding an HIV Env protein as described by Rose. Those of ordinary skill in the art at the time of filing would have been motivated to add the exogenous DNA encoding an HIV Env protein (Rose) to CRPV (Reuter) to induce an immune response against the HIV Env protein in vivo. Those of ordinary skill would have had a reasonable expectation of doing so as evidenced by Rose who administered a viral particle containing exogenous DNA encoding an HIV Env protein into an animal such that an immune response occurred. 

Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

D) Claims 1, 43, 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuter (J. Virol. Methods, 2001, Vol. 98, pg 127-134) in view of Vilalta (7628993). 
Reuter administered a cottontail rabbit papilloma (CRPV) L1/L2 capsid to the dermis of rabbits after scarification (pg 129, “CRPV virus challenge”). The CRPV MUST inherently elicit a CD8+ immune response in the subject because it is foreign to the subject (which has a normal immune system) and because scarification causes an immune response. Reuter did not teach the CRPV contained DNA encoding an HSV gD protein as required in claims 1, 43 and 44.  
However, Vilalta described a nucleic acid sequence encoding a codon-optimized (col. 12, line 11) HSV2 glycoprotein D (gD) as a vaccine to induce an immune response 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer CRPV comprising DNA encoding viral proteins intradermally to a rabbit following scarification as described by Reuter for delivery of exogenous DNA encoding HSV gD as described by Vilalta. Those of ordinary skill in the art at the time of filing would have been motivated to add the exogenous DNA encoding an HSV gD protein (Vilalta) to CRPV (Reuter) to induce an immune response against HSV gD in vivo. Those of ordinary skill would have had a reasonable expectation of doing so as evidenced by Vilalta who used the exogenous DNA encoding HSV gD into an animal such that an immune response occurred. 
In the reverse, it would have been obvious to those of ordinary skill in the art at the time of filing to administer exogenous DNA encoding HSV gD to a mouse (Vilalta col. 64, lines 6-9) encapsidated by a CRPV particle (Reuter). Those of ordinary skill in the art at the time of filing would have been motivated to encapsidate the DNA of Vilalta with the CRPV of Reuter to protect it from degradation. 
In the reverse, it would have been obvious to those of ordinary skill in the art at the time of filing to administer exogenous DNA encoding gD (Vilalta) using a CRPV L1/L2 capsid following scarification (Reuter). Those of ordinary skill in the art at the time of filing would have been motivated to put the exogenous sequence encoding HSV gD into the CRPV of Reuter to improve delivery of the exogenous DNA and to protect the DNA from degradation. 
prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants’ arguments are noted but do not address the issues at hand. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Grundwald (2010/0111989) was not available as prior art (pg 10 of office action in parent application 12/863572 sent 11-23-15). 
Roberts (Nature Medicine, 2007, Vol. 13, No. 7, pg 857-861) is not available as prior art in view of the Katz Declaration filed 3-27-15 by Roberts in parent application 12/863572. 
Buck (Current Protocols in Cell Biol., Dec. 2007, pg 1-19) is not available as prior art in view of the Declaration filed 3-27-15 in parent application 12/863572. 
Gerber (J. Virol., 2001, Vol. 75, No. 10, pg 4752-4760) described HPV11, 16, 18 immunogens coadministered with E coli enterotoxin or CpG DNA. 
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson